Title: From Thomas Jefferson to Anthony Dey, 8 December 1821
From: Jefferson, Thomas
To: Dey, Anthony


            
            Monto
Dec. 8. 21.
          I thank you, Sir, for the informn you are so kind as to give me of the invention for breaking & dressing flax & hemp. it is a great invention and will tend to restore those plants to a rivalship again with cotton, the facility of whose manipuln had promised to bring it into almost exclusive use. I presume the public paper will soon inform us of the cost & means of procuring the machine for common use. accept my respectful salutns.